Title: To George Washington from John Armstrong, 14 March 1792
From: Armstrong, John
To: Washington, George



Sir
Carlisle [Pa.] 14th March 1792

Whatever may have been the constructions of others respecting the designs of Government, in marching an Armed force into the West; I shall in the present state of things reduce all other conjectures into the idea of Peace, viewing it with it’s natural consequences not only as the primary Object of the publick measures, but that whereby the farther concerns of the Union in that country may with greater facility be accomplished. this

peace we presume, from the recent triumphs of the natives & the irritations they may be Supposed to derive from british traders—must be preceded or purchased by War, in order to impress their minds with that conviction & temper that is essential to a serious treaty or an honorable peace.
How or by what means this conviction or dispossition, may most probably be effected appears to be a leading question—we have said it must be by War, but as this may be essayed in different modes, the question recurs to that which hath the most elligible appearance? in order to offer some answer to it, the probable effects of such modes of proceduer as we apprehend most likely to be pursued, requires a distinct consideration.
Suppose the first to be that already attempted, by marching in force to the Miam⟨i⟩ Villages or farther; this force estimated at not less than four thousand men, moving in good Order—on this hypothesis some Gentlemen have seemed to please themselves with a decisive Action & an early period to the war, but without book—the proba⟨bili⟩ty rather is, that no general Action will then happen, or if it should, the enemy will not ke⟨ep⟩ the field long enough to receive the necessary mortification, but rather reserve the⟨ir⟩ resentment for our Succeeding Convoys, our frontiers, or both—they are not idiots without some advice beside their own: their alternatives & optional power superc⟨ede⟩ the necessity of a decisive action, leaving it totaly contingent. however, say we have no⟨t⟩ gained a local possession wheresoever we chuse, the hostile enemy will immediately m⟨arch⟩ off, but they are neither defeated, conciliated, nor humbled; as far from a temper to trea⟨mutilated⟩ when we began, altho’ we have incured an heavy expence.
Suppose another mode of proceduer, to be that of the rendezvouse of the troops ⟨at⟩ Fort Washington & the other Posts now in possession of the Federal Govt from thence by appointed partys make as many excursions into the Indian country as possible for the destruction of their towns & produce, together with such other damages as on similar occass⟨i⟩ons have been known to fall within our power. this method of business tends to the immediate & inevitable embarrassment of the enemy, and is capable not only of comparative Secrecy, variation & dispatch, but also of improvement beyond what ha⟨s⟩ yet been experienced amongst us—and applys more directly to the nature & circumstances

of the enemy in question than any other—the natural consequenc⟨e⟩ wherof, is to excite fear, murmerings & depression, amongst the Squaws, Old Men and Children, which at length through their Counselors must have its operation toward peace, on the reluctant warriors themselves—preparing them to treat & listen to such terms of accomodation, as altho’ we may not call them permanent, will not only yield quiet on the frontiers, but give access to the Federal Government in Erecting One or more buildings at pleasure.
But should these two different ways of proceeding be contrasted, and with respect to bringing on a treaty & the latter appear the most elligible, a farther question will yet arise—namely—whether from the Villages, or from the posts now in possession, may this desultory method of depredations on their Towns be carried on with the greatest apparent facility? from anything I can derive from the Map & having but little other information, this question altho’ an important one, is not easily Solved—at present the Villages from their proximity to the hostile towns has a manifest advantage, but were our troops in possession of that Spot, these towns would suddenly be evacuated; where they would sit down is uncertain, whether in equal reach of the one place or the other—but when we know a little better where these Villagers now are, and their strength, they may possibly be considered as objects of a little chastisement before they have time either to collect their Allies or to abandon their present residence. By extending the contrast mentioned above to the preparatives necessary to each, much Saving of expence will readily appear, as considerably fewer troops may be competant to the latter, than can be thought so to the former; to which must be added the differance of transportation, together with comparative risque—or Safety of the successive Convoys—the latter mode too, supposes a number of the troops to remain in Garrison for domestick defence & improvement in discipline, wherby ⟨mutilated⟩ need should require the frontiers may be aided with more dispatch than the former can ⟨p⟩ossibly admit. On the whole, were it not for the important consideration of the necessary con⟨v⟩oys, these two modes would bear but little comparison, it being only in the first instance that the latter calls for any; there being nothing formidable in a direct march to the primary

Object even with three thousand men, but better prepared than the last—yet is the common maxim still to be regarded—“not to make more haste than good speed,” and altho’ I am unwilling to risque a peremtory or decided opinion in favour of either of those modes—yet when hesitations of some & opposition of others to any ofensive measures shall, together with some pain respecting the treasury & publick debt are taken into the question joined to the probable effects of either as mentioned above, the latter appears to claim a preference, as the necessary calculations will make more evident. for in this case, it is neither predilection for, nor mere possession of any particular Spot, (I mean in the first instance) that can secure—or comprehend the designs of Governt unless it is apparent that from such Spot above all others, the hostile temper of the enemy may with greater facility & more certainty be reduced. but against such local advantage, whether real or imaginary, must be placed the length of transportation & greater risque of suseeding Convoys, which must always remain until a disposition to treat is obtained—how far the influence of some friendly Indians may go to that purpose we cannot tell, but must first, appear in Arms & make some use of them too. I am ashamed of the want of perspicuty & brevity, as well as of the blots of this letter, which I can neither Copy nor correct if it go by this post, but happy in the confidence that the Simplicity of my meaning will be understood, therefore shall add no further appollogy than that with great truth I have the honor to be Your Excellencys Obedt humble Servt.

John Armstrong

